On Rehearing.
ANDERSON, J.
While counsel malee no war on the opinion, they claim that it overlooks or does not deal with the facts in the case. The facts were fully considered before and during the consideration of this case in consultation and if they were not dealt with or set out at lenth in the opinion it was because the writer thinks that legal opinions should not contain facts,' except so far as it may be necessary to an understanding of the questions discussed, and that they should be set out by the reporter in the proper place. We did not overlook the fact that a previous meeting was held by the mayor and a majority of the council on September 2, when inspectors and clerks were selected, and that notice was given of said selection. The first meeting, however, did not select or name any special place for the election, and the action of the mayor in designating the council *440chamber as the place in his notice was unauthorized, except for the fact that it had been the place for holding previous elections, as the law (section 1164 of the Code of 1907) authorizes the council, and not the mayor, to direct the polling place or places.
The propriety of naming the Grimes store, after the mayor had given notice that the election would be held at the council chamber, may be questioned, but this did not render the action of the council void, as they, and not the mayor, were authorized to fix the place.
Nor can it be said that the council did not have the authority to change the inspectors and clerks before the day of the election. ' Of course the law contemplates that they be selected 10 days in advance of the election, but doing so at a subsequent day would not render the election void. If some of them should die or leave before the election, or if the council should discover that they were unfit, they would have authority to appoint others, and this authority is not taken from them, merely because section 1164 makes provision for what shall be done if the inspectors, or any one of them, do not appear on election day. This merely- provides for a contingency in the event those selected by the council do not appear, but does not mean that the council exhausted their authority in the first instance.
Moreover the law contemplates that the election should be held -by qualified electors, and if so held, and fairly so, it matters but little who they were, and the fact that one person or another served as an inspector or clerk does not render the election void. Therefore rhe polling place was fixed at Grimes’ store by those who had authority to do so, and at the council chamber by one who had no authority to do so and, whether the inspectors were or were not selected under the letter of the law, they were eligible to hold same and they held *441it under the authority of those having the power to appoint, and we cannot say that the election held in Grimes’ store was void, and was not such an election as could he contested.
We repeat that whether the election was regularly held or not it was held under authority of law, and was not per se void, and was such an election as could he contested, and cannot be questioned by quo warranto. Had there been no attempted election at the city hall, and the one at Grimes’ store was the only one held at Samson on September 20, it would scarcely be contended that the election in question was void. Therefore simply because a minority saw fit to cast their ballots at the unauthorized place fixed by the mayor, this fact should not operate to render null and void a perhaps irregular election, but one which had been ordered by those in authority, and at which a majority of the voters who voted or attempted to vote on that day saw fit to cast their ballots, and who do not appear to have been misled or deceived by the failure to give sufficient notice that the election was going to be held at the Grimes store, instead of the place selected by the mayor, and who had no authority to make the selection, except that he perhaps felt that he could arrogate unto himself the right, because of the fact that the city hall was the place for holding previous elections.
The application for rehearing is therefore overruled.
Dowdell, O. J., and Simpson, McClellan, Mayfield, and Somerville, JJ., concur in the opinion, and in denying application for rehearing.